     Case 1:19-cv-01389-GBD-SDA Document 109 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            7/10/2020
 Akeel Abdul Jamiel,

                                Plaintiff,
                                                              1:19-cv-01389 (GBD) (SDA)
                    -against-
                                                              ORDER
 Abel Viveros et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

         In light of Plaintiff’s Notice of Change of Address filed today (ECF No. 107) and the fact

that the Court’s previous Order (ECF No. 106) was sent to Plaintiff’s old address, the Court

extends the deadlines for Plaintiff to provide dates for his deposition and to respond to

Defendants’ request for production of documents until July 24, 2020.

       A copy of this Order will be mailed and emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               July 10, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
